ACCEPTED
                                                                                                                                 04-14-00899-cv
                                                                                                                    FOURTH COURT OF APPEALS
                                                                                                                         SAN ANTONIO, TEXAS
                                                                                                                           9/28/2015 4:56:12 PM
                                                                                                                                 KEITH HOTTLE
                                                                                                                                         CLERK
                                              ATLAS, HALL & RODRIGUEZ, LLP
                                                          ATTORNEYS AT LAW
                                                          P.O. BOX 3725 (78502-3725)
                                                     818 W. PECAN BLVD. (78501-2418)
                                                               McALLEN, TEXAS
jvale@atlashall.com
                                                    TEL. (956) 682-5501 FAX (956) 686-6109
                                                                                                      FILED IN
(956) 632-8221 Direct Line
                                                                 ATLASHALL.COM
                                                                                               4th COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                    September 28, 2015                         09/28/2015 4:56:12 PM
                                                                                                   KEITH E. HOTTLE
                                                                                                        Clerk
      Keith E. Hottle, Clerk
      FOURTH COURT OF APPEALS
      300 Dolorosa, Suite 3200
      San Antonio, Texas 78205-3037

                  RE:          Court of Appeals Number: 04-14-00899-CV
                               Trial Court Case Number: 14-07-00119-CVL
                               Style: Laura Leticia Zepeda Vasquez, Individually and on behalf of
                               the Estate of Jose Abraham Vasquez, Jr.
                               v.
                               Legend Natural Gas III, LP, et al

      Dear Mr. Hottle:

            With regard to the above referenced matter, Enterprise Products Holdings
      LLC and Enterprise Products Company (the “Enterprise Defendants”) join and
      adopt by reference the Appellees’ Post-Submission Letter Brief filed today in this
      cause by Legend Natural Gas III, LP, and Legend Natural Gas, LLC. See Tex. R.
      App. P. 9.7.

             Please contact the undersigned if you should have any questions or need
      further information.

                                                                          Very truly yours,

                                                                          ATLAS, HALL & RODRIGUEZ, LLP

                                                                                By: /s/ J. Joseph Vale
                                                                                     J. Joseph Vale

                                                                          Counsel for the Enterprise Defendants

      JJV/mt


                      AUSTIN OFFICE                        BROWNSVILLE OFFICE                       UVALDE OFFICE
               7200 N. MOPAC EXPY., STE 430              P.O. BOX 6369 (78523-6369)                124 N. EAST STREET
                 AUSTIN, TEXAS 78731-2696                50 W. MORRISON RD., STE A              UVALDE, TEXAS 78801-5312
                    TEL. (512) 583-0579                BROWNSVILLE, TEXAS 78520-7262               TEL. (830) 278-3100
                    FAX (956) 574-9337                       TEL. (956) 574-9333                   FAX (844) 272-4209
                                                             FAX (956) 574-9337
Correspondence
September 28, 2015
Page 2

                                 Certificate of Service
       I certify that the foregoing document was electronically filed with the Clerk
of the Court using the electronic case filing system of the Court. I also certify that
a true and correct copy of the foregoing was served on the following counsel of
record on September 28, 2015 as follows:

 Recipient:                                Attorney for:           Served by:
 Jeffrey L. Dorrell                        Plaintiff/appellant     Electronically if
 (jdorrell@hanszenlaporte.com)             Laura Zepeda            available, or by
 HANSZEN LAPORTE                           Vasquez                 facsimile
 11767 Katy Freeway, Suite 850
 Houston, Texas 77079
 Fax: 713-524-2580
 William A. Abernethy                      Defendant/appellee      Electronically if
 (babernethy@dakpc.com)                    Rosetta Resources       available, or by
 Clay E. Coalson                           Operating, L.P.         facsimile
 (ccoalson@dakpc.com)
 DONNELL, ABERNETHY &
 KIESCHNICK, P.C.
 555 N. Carancahua, Suite 1770
 Corpus Christi, Texas 78401-0853
 Fax: 361-880-5618
 David L. Ortega                           Defendants/appellees Electronically if
 (dortega@namanhowell.com)                 Lewis Energy         available, or by
 James M. “Jamie” Parker, Jr.              Group, LP and        facsimile
 (jparker@namanhowell.com)                 Lewis Petro
 Richard McNitzky                          Properties, Inc.
 (rmcnitzky@namanhowell.com)
 NAMAN HOWELL SMITH & LEE,
 PLLC
 1001 Reunion Place, Suite 600
 San Antonio, Texas 78216
 Fax: 210-785-2964
Correspondence
September 28, 2015
Page 3

 Brian Miller                         Defendants/appellees Electronically if
 (brian.miller@roystonlaw.com)        Virtex Operating     available, or by
 Christopher Lowrance                 Company, Inc. and    facsimile
 (chris.lowrance@roystonlaw.com)      Virtex Holdings,
 Karol S. Furmaga                     LLP
 (karol.furmaga@roystonlaw.com)
 ROYSTON RAYZOR VICKERY &
 WILLIAMS L.L.P.
 802 N. Carancahua, Suite 1300
 Corpus Christi, Texas 78401-0021
 Fax: 361-884-7261
 Isaac J. Huron (ihuron@lawdcm.com)   Defendants/appellees Electronically if
 Ramon R. Rodriguez                   Legend Natural Gas available, or by
 (rrodriguez@lawdcm.com)              III, LP, and Legend facsimile
 Celina G. Warren                     Natural Gas, LLC
 (cwarren@lawdcm.com)
 DAVIS, CEDILLO & MENDOZA, INC.
 McCombs Plaza, Suite 500
 755 E. Mulberry Avenue
 San Antonio, Texas 78212
 Fax: 210-822-1151
 Jose E. Garcia (jeg@gvlaw.net)       Defendant/appellee    Electronically if
 Francisco R. Villarreal              XTO Energy, Inc.      available, or by
 (panchov@gvlaw.net)                                        facsimile
 GARCIA & VILLARREAL, PLLC
 4311 North McColl
 McAllen, Texas 78504
 Fax: 956-630-3631

                                 /s/ J. Joseph Vale
                                   J. Joseph Vale